Johnson, J.
delivered the opinion oí" this Court, as follows.:
This suit comes up from the state Court of Connecticut, to reverse a judgment of that Court. The Defendant here brought an action below, against Palmer, and recovered damages for a supposed assault and false imprisonment. The facts of the case were these: Palmer is .a deputy marshal, and in that capacity, arrested the body of Allen, on a writ sued out by the United States, to recover a penalty which Allen was charged with ha-, ying- incurred by a violation of a law of the United States. In this suit hail was demanded, and upon Allen’s failing .to give it, he was committed to.prison. The illegal act with which Palmer was charged, was. committing the Defendánt to jaii without a mittimus from a magistrate. It appears that it is the practice of that state, and in this case the majority of th.e judges decided it to be the law, that such a'mittimus must be obtained, before a Defendant in a civil suit can be com*564mitted to prison. The practice however in the Courts of the. United States in that district, has been the reverse.
To this action the Defendant pleaded a justification; and on demurrer, the state Court adjudged the plea insufficient, for want of setting forth such a mittimus; no question was made of the correctness of taking the body of Allen, or detaining him, until he should give bail, it was suppósed'that the law of the United States which enacts, that the form of writs, executions, and other processes « and the forms and modes of proceeding in suits of common Jaw, shall be the same as are now used” in the state Courts respectively ; gives efficacy to the laws of Connecticut on this subject, and imposes upon the officers of the United States an obligation to conform their conduct to the provisions of those laws.
But this Court are unanimously of a different opinion. The plea made out a sufficient justification and ought to have been sustained as such. A writ, known to the jurisprudence of that state, issues to the marshal in the alternative, commanding him to attach the goods of the Defendant to a certain amount, and for want of surh goods, to take liis body : under this writ, not only in conformity to the literal meaning,, but according to the established usage and received Opinions of that state, the officer was sanctioned in taking the person of the Defendant into actual custody — and the 66th section of the collection law of March 2d, 1799, expressly authorises a demand, of bail. Detention therefore, until bail was given, was strictly authorized by law, and the defence to the assault and imprisonment was complete. Committing'the Defendant to the state prison, was but one mod-, and the least exceptionable mode of detaining his person, and if it was not so, it would only be the ground of a special action on the case against the officer for mal-treatment, Or oppression.
Bint it is equally dea?* to this Court, that the law above alluded to commonly called the process act, does not adopt the law of Connecticut, which requires the mittimus in civil cases. This is a peculiar municipal, regulation, not having any immediate relation to the. progress Of a suit, but, imposing a restraint upon their *565atete officers in the execution of the process of their Courts, and is altogether inoperative upon the officers of .the. United States, in the execution of the mandates which issue to them. The judgment below must be reversed, and judgment entered for the Defendant.